DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-14, as filed on 01/11/2021, are currently pending and considered below.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 9: amend “positioned opposite with the waist” to ---positioned opposite to the waist---.
Claim 4, line 4: amend “the annular elastic body” to ---each annular elastic body---.
Claim 7, line 4: amend “the annular elastic body” to ---each annular elastic body---.
Claim 10, line 4: amend “the annular elastic body” to ---each annular elastic body---.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4-9, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 4, lines 10-11 recites “the plurality of finger-receiving channels being distributed around the annular elastic body”. The claim is rendered indefinite as it is unclear if the plurality of finger-receiving channels is referencing the plurality of finger-receiving channels collectively as one limitation or each plurality of finger-receiving channels of a respective resistance band as there is two annular elastic bodies and two plurality of finger-receiving channels. Applicant is suggested to amend the limitation to ---each plurality of finger-receiving channels being distributed around their respective annular elastic body---. 
Claim 4, lines 12-13 recite: “the plurality of finger-receiving channels traversing from the proximal surface, through the annular elastic body, and to the distal surface”. The claim is rendered indefinite as it is unclear if the plurality of finger-receiving channels is referencing the plurality of finger-receiving channels collectively as one limitation or each plurality of finger-receiving channels of a respective resistance band as there is two annular elastic bodies and two plurality of finger-receiving channels. Applicant is suggested to amend the limitation to ---each plurality of finger-receiving channels traversing from the respective proximal surface, through the respective annular elastic body, and to the respective distal surface. ---
Claim 5, line 2 recites: “the plurality of finger receiving channels. The claim is rendered indefinite as it is unclear if the plurality of finger-receiving channels is referencing the plurality of finger-receiving channels collectively as one limitation or each plurality of finger-receiving channels. Applicant is suggested to amend the limitation to ---each plurality of finger-receiving channels---.
Claim 6, line 2 recites: “the plurality of finger receiving channels. The claim is rendered indefinite as it is unclear if the plurality of finger-receiving channels is referencing the plurality of 
Claim 7, line 10 recites “the plurality of fingertip pockets being distributed about the inner rim”. The claim is rendered indefinite as it is unclear if the plurality of finger-receiving channels is referencing the plurality of finger-receiving channels collectively as one limitation or each plurality of finger-receiving channels. Applicant is suggested to amend the limitation to ---each plurality of finger-receiving channels distributed about the respective inner rim---.
Claim 8, line 2 recites “the plurality of fingertip pockets”. There is a lack of antecedent basis for this limitation within the claim. Applicant is suggested to amend claim 8 to be dependent on claim 7 to correct the antecedent basis issue and to amend the limitation to ---each plurality of fingertip pockets---.
Claim 9, line 2 recites: “the plurality of finger receiving channels. The claim is rendered indefinite as it is unclear if the plurality of finger-receiving channels is referencing the plurality of finger-receiving channels collectively as one limitation or each plurality of finger-receiving channels. Applicant is suggested to amend the limitation to ---each plurality of finger-receiving channels---.
Claim 12, line 2 recites “a second length-adjustable fastener. The claims is rendered indefinite as it is unclear how many length adjustable fasteners are being claimed as a second fastener implies that there is a first fastener but no first fastener has been claimed. Applicant does claim a first fastener in claim 11. Applicant is suggested to amend claim 12 to be dependent on claim 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 8, line 1 recites “as claimed in claim 8”. Claim 8 is improperly dependent on itself rendering the claim indefinite. Claim 8 recites limitations that are present in claim 7. Applicant is suggested to amend claim 8 to be dependent on claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, and 13-14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20160199684 A1 (Gottfried).
	Regarding Independent Claim 1, Gottfried discloses a stress-reducing garment top (long sleeved resistance shirt 100, Figure 4b) comprises: 
a long-sleeved top (shirt 100); 
a first resistance band (left elastic long band 14 with loop 26); 
a second resistance band (right elastic long band 14 with loop 26); 
the long-sleeved top comprises a torso-covering portion, a first sleeve, and a second sleeve (Figure4b3: Annotated); 
the torso-covering portion comprises a first arm-receiving rim, a second arm-receiving rim, a neck-receiving rim, and a waist-receiving rim (Figure 4b: Annotated); 

    PNG
    media_image1.png
    772
    762
    media_image1.png
    Greyscale

Figure 3: Gottfried Annotated
the neck-receiving rim being positioned opposite with the waist-receiving rim about the torso-covering portion (see Figure 4b wherein the waist rim is at the bottom of shirt 100 and the neck receiving rim is at the top of shirt 100); 
the first arm-receiving rim and the second arm-receiving rim being positioned in between the neck-receiving rim and the waist-receiving rim (see Figure 4b); 
(see Figure 3); 
a proximal end of the first sleeve being perimetrically fixed around the first arm-receiving rim (see Figure 4b: annotated where left sleeve is perimetrically fixed to the left arm receiving rim fixing the sleeve to the torso portion of the shirt 100); 
a proximal end of the second sleeve being perimetrically fixed around the second arm-receiving rim (see Figure 4b: annotated where right sleeve is perimetrically fixed to the right arm receiving rim fixing the sleeve to the torso portion of the shirt 100);  
the first resistance band being integrated into a distal end of the first sleeve (“threaded along the sleeve” ¶ 14; left elastic band 14 is fixed to the distal end of the left sleeve via threading); 
and, the second resistance band being integrated into a distal end of the second sleeve (“threaded along the sleeve” ¶ 14; right elastic band 14 is fixed to the distal end of the right sleeve via threading).  
Regarding Claim 2, Gottfried further discloses the stress-reducing garment top as claimed in claim 1 comprises: the first resistance band being fixed within the first sleeve (see Figure 4b above wherein the first left elastic band 14 is threaded and fixed within the first left sleeve); 
and, the second resistance band being fixed within the second sleeve (see Figure 4b above wherein the second right elastic band 14 is threaded and fixed within the second right sleeve).  
Regarding Claim 3, Gottfried further discloses the stress-reducing garment top as claimed in claim 1 comprises: 
a first elongated fastener (left top elbow anchor 28); 
a second elongated fastener (right top elbow anchor 28); 
(“wherein each such elbow anchor being configured to surround a users' arm beneath the elbow and being connected to a respective one of the short elastic bands at the second end of the short elastic band” Claim 10; see Figure 4b wherein the elastic band 14 is attached to the sleeve via at the elbow via the elbow anchor 28); 
and, the second resistance band being attached within the second sleeve by the second elongated fastener (see Claim 10; see Figure 4b wherein the elastic band 14 is attached to the sleeve via at the elbow via the elbow anchor 28).  
Regarding Claims 13 and 14, Gottfried further discloses the stress-reducing garment top as claimed in claim 1, wherein the first resistance band and second resistance band are made of a thermally-insulated material (“bands 14, 16 and 18 may have an insulating layer between them and the body” ¶ 30).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160199684 A1 (Gottfried) in view of US 6179751 B1 (Clears).
Regarding Claim 4, Gottfried discloses the invention as substantially claimed, see above. Gottfried further discloses the first and second resistance band each having a finger-receiving (loop 26; “attached to the users thumb so that band 14 is stretched and thereby provides resistance to the muscles” ¶ 35) connected within the sleeves (loop 26 is connected within the sleeves via elastic band 14; see Figure 4b wherein each sleeve has a loop 26 connected to the respective distal end of the elastic bands 14). 
Gottfried does not disclose the first resistance band and the second resistance band each comprises an annular elastic body and a plurality of finger-receiving channels; the annular elastic body comprises a distal surface, a proximal surface, an inner rim, and an outer rim; the outer rim of the first resistance band being connected within the first sleeve; the outer rim of the second resistance band being connected within the second sleeve; the plurality of finger-receiving channels being distributed around the annular elastic body; and, the plurality of finger-receiving channels traversing from the proximal surface, through the annular elastic body, and to the distal surface.
Clears teaches an analogous exercise device for the hands solving the same issue of providing resistance to the thumb via a finger receiving channel (thumb loop 16, see Figure 1) comprising:
a resistance band (elastic band 4) comprising an annular elastic body (elastic band 4) and a plurality of finger-receiving channels (loops 16);
the annular elastic body comprises a distal surface, a proximal surface, an inner rim, and an outer rim (Figure 1: Annotated); 

    PNG
    media_image2.png
    508
    607
    media_image2.png
    Greyscale

Figure 1: Clears Annotated
the plurality of finger-receiving channels being distributed around the annular elastic body (See Figure 1 above wherein the loops 16 are distributed about the elastic band 4); 
and, the plurality of finger-receiving channels traversing from the proximal surface, through the annular elastic body, and to the distal surface (see Figure 1 above wherein the loops 16 extend from the proximal surface to the distal surface of the elastic loop 4).  
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify each of Gottfried’s finger receiving channel/loop 26 with an annular elastic body with a plurality of finger receiving channels as taught by Clears, in order to allow the user to exercise additional tendons and muscles of the forearm and elbow (Col. 2, lines 6-8). 
Gottfried in view of Clears further teaches wherein the outer rim of the first resistance band being connected within the first sleeve (the outer rim of the elastic band 4 with thumb loop 26 is connected within the first sleeve via elastic band 14 connected to the thumb loop 26); the outer rim of the second resistance band being connected within the second sleeve (the outer rim of the elastic band 4 with thumb loop 26 is connected within the second sleeve via elastic band 14 connected to the thumb loop 26).
Regarding Claim 5, Gottfried in view of Clears further discloses the stress-reducing garment top as claimed in claim 4 comprises: the plurality of finger-receiving channels comprises a first finger-receiving channel and a second finger-receiving channel (Figure 1: Annotated); and, the first finger-receiving channel and the second finger-receiving channel being positioned opposite to each other about the annular elastic body (the first and second finger receiving channels are positioned on opposite top and bottom of the annular body/elastic band 4).  

    PNG
    media_image3.png
    286
    331
    media_image3.png
    Greyscale

Figure 1: Clears Annotated
Regarding Claim 6, Gottfried in view of Clears teaches the stress-reducing garment top as claimed in claim 4 as substantially claimed, see above. Gottfried in view of Clears further discloses (See Figure 1: Annotated; the elastic band 4 has five finger channels/loops 16, one for each finger of the hand wherein the fifth finger channel is the thumb loop); and, the first finger channel, the second finger channel, the third finger channel, the fourth finger channel being positioned equidistant from each other about the annular elastic body (“the four fingers are roughly equidistant from adjacent fingers” Col. 2, lines 57-58) wherein the distance between the fourth and fifth finger channel are adjustable via a fastener (Velcro fastener 23, 24; “VELCRO ends 20 and 22 each has appreciable length so that adjustment of their respective positions adjusts the circumference of band 4” Col. 4, lines 14-16).

    PNG
    media_image4.png
    342
    413
    media_image4.png
    Greyscale

Figure 1: Clears Annotated
 Gottfried in view of Clears does not disclose the first finger channel, the second finger channel, the third finger channel, the fourth finger channel, and the fifth finger channel being (emphasis added; the thumb loop 16 is not disclosed to be equidistant to the other finger channels but the distance is adjustable); However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Gottfried in view of Clears to have a equidistance between the fourth and fifth finger channel since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Gottfried in view of Clears would not operate differently with the claimed equidistance between the fourth and fifth finger channel as the distance is adjustable via the Velcro fastener 23, 24 between the fourth and fifth finger channel. Further, applicant places no criticality on the equidistance claimed. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adjustable distance to make the distance between the fourth and fifth finger to be equidistant as to the other fingers in order to allow for the channels to fit a hand in a relaxed position (Col. 2, lines 56-57: Clears).

Regarding Claim 7, Gottfried discloses the invention as substantially claimed, see above. Gottfried further discloses the first and second resistance band each having a finger-receiving channel (loop 26; “attached to the users thumb so that band 14 is stretched and thereby provides resistance to the muscles” ¶ 35) connected within the sleeves (loop 26 is connected within the sleeves via elastic band 14; see Figure 4b wherein each sleeve has a loop 26 connected to the respective distal end of the elastic bands 14). 
Gottfried does not disclose the first resistance band and the second resistance band each comprises an annular elastic body and a plurality of fingertip pockets; the annular elastic body comprises a distal surface, a proximal surface, an inner rim, and an outer rim; the outer rim of the first resistance band being connected within the first sleeve; the outer rim of the second resistance band being connected within the second sleeve; the plurality of fingertip pockets being distributed about the inner rim; each of the plurality of fingertip pockets being connected onto the inner rim; an open end of each of the plurality of fingertip pockets being oriented towards the proximal surface; and, a closed end of each of the plurality of fingertip pockets being oriented towards the distal surface.  
Clears teaches an analogous exercise device for the hands solving the same issue of providing resistance to the thumb via a finger receiving pocket (thumb loop 28, see Figure 5) comprising:
a resistance band (elastic band 4, Figure 5 which is Figure 1 with open loops 26 instead of closed loops 14) comprising an annular elastic body (elastic band 4) and a plurality of finger-receiving pockets (partial finger loops 26 and thumb loop 28);
the annular elastic body comprises a distal surface (Figure 1: Annotated; both Figure 1 and Figure 5 use the same elastic band; distal surface is the outward facing surface), a proximal surface (rim facing towards the user), an inner rim (towards the user), and an outer rim (rim facing outwards away from the user); 

    PNG
    media_image5.png
    508
    607
    media_image5.png
    Greyscale

Figure 2: Clears Annotated
the plurality of fingertip pockets being distributed about the inner rim (loops 26, 28 are annually distributed about the inner rim); 
each of the plurality of fingertip pockets being connected onto the inner rim (the edges of the loops 26, 28 are connected onto the inner rim via the proximal surface); 
an open end of each of the plurality of fingertip pockets being oriented towards the proximal surface (Figure 5: Annotated; the open ends are facing inwards towards the proximal surface); 

    PNG
    media_image6.png
    396
    534
    media_image6.png
    Greyscale

Figure 5: Clears Annotated
and, a closed end of each of the plurality of fingertip pockets being oriented towards the distal surface (Figure 5: Annotated; the closed ends of the loops are facing outwards towards the distal surface).  

    PNG
    media_image7.png
    354
    538
    media_image7.png
    Greyscale

Figure 5: Clears Annotated
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify each of Gottfried’s finger receiving channel/loop 26 with an annular elastic body with a plurality of finger receiving channels as taught by Clears, in order to allow the user to exercise additional tendons and muscles of the forearm and elbow (Col. 2, lines 6-8). 
Regarding Claim 8 (claim is being interpreted to be dependent on Claim 7, see 112(b) and 112(d) above), Gottfried in view of Clears further teaches the stress-reducing garment top as claimed in claim 7 comprises: the plurality of fingertip pockets comprises a first fingertip pocket and a second fingertip pocket (Figure 5: Annotated); and, the first fingertip pocket and the second fingertip pocket being positioned opposite to each other about the inner rim (the first and second fingertip pockets are located on opposite left and right sides of the inner rim).  

    PNG
    media_image8.png
    401
    549
    media_image8.png
    Greyscale

Figure 5: Clears Annotated
Regarding Claim 9, Gottfried in view of Clears teaches the invention as substantially claimed, see above. Gottfried in view of Clears further discloses the stress-reducing garment top as claimed in claim 8 comprises: the plurality of fingertip pockets comprises a first finger pocket, a second finger pocket, a third finger pocket, a fourth finger pocket (Figure 5: Annotated), and a fifth finger pocket (thumb loop 28); 

    PNG
    media_image9.png
    401
    549
    media_image9.png
    Greyscale

Figure 5: Clears Annotated
(“the four fingers are roughly equidistant from adjacent fingers” Col. 2, lines 57-58) wherein the distance between the fourth and fifth finger channel are adjustable via a fastener (Velcro fastener 23, 24; “VELCRO ends 20 and 22 each has appreciable length so that adjustment of their respective positions adjusts the circumference of band 4” Col. 4, lines 14-16; see Figure 4 wherein the ends are located between the finger and the thumb).
and, the first finger pocket, the second finger pocket, the third finger pocket, the fourth finger pocket, and the fifth finger pocket being positioned equidistant from each other about the inner rim.  
Gottfried in view of Clears does not disclose the first finger pocket, the second finger pocket, the third finger pocket, the fourth finger pocket, and the fifth finger pocket being positioned equidistant from each other about the inner rim (emphasis added; the thumb loop 16 is not disclosed to be equidistant to the other finger channels but the distance is adjustable); However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Gottfried in view of Clears to have a equidistance between the first and fifth finger channel since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Gottfried in view of Clears would not operate differently with the claimed equidistance between the first and fifth finger channel as the (Col. 2, lines 56-57: Clears).

	Regarding Claim 10, Gottfried discloses the invention as substantially claimed, see above. Gottfried further discloses the first and second resistance band each having a finger-receiving channel (loop 26; “attached to the users thumb so that band 14 is stretched and thereby provides resistance to the muscles” ¶ 35) connected within the sleeves (loop 26 is connected within the sleeves via elastic band 14; see Figure 4b wherein each sleeve has a loop 26 connected to the respective distal end of the elastic bands 14). 
	Gottfried does not disclose the first resistance band and the second resistance band each comprise an annular elastic body and a lip; the annular elastic body comprises a distal surface, proximal surface, an inner rim, and an outer rim; the outer rim of the first resistance band being connected with the first sleeve; the outer rim of the second resistance band being connected with the second sleeve; and, the lip being connected onto the inner rim, adjacent to the distal surface.  

Clears teaches an analogous exercise device for the hands solving the same issue of providing resistance to the thumb via a finger receiving channel (thumb loop 16, see Figure 1) comprising:
a resistance band (elastic band 4) comprising an annular elastic body (elastic band 4) and a plurality of lips (loops 16);
the annular elastic body comprises a distal surface, a proximal surface, an inner rim, and an outer rim (Figure 1: Annotated); 

    PNG
    media_image2.png
    508
    607
    media_image2.png
    Greyscale

Figure 3: Clears Annotated
and, the plurality of lips being connected onto the inner rim, adjacent to the distal surface (see Figure 1 above wherein the lips are connected to the inner rim surface and adjacent to the distal surface).  

It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify each of Gottfried’s finger receiving channel/loop 26 with an annular elastic body with a plurality of lips as taught by Clears, in order to allow the user to exercise additional tendons and muscles of the forearm and elbow (Col. 2, lines 6-8). 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 11-12, the prior art of record US 20160199684 A1 fails to teach or render obvious the stress reducing garment top in combination with all of the elements and structural and functional relationships as claimed and further including a length adjustable fastener comprising a proximal fastening band and a distal fastening band; 
The prior art of record teaches the resistance band coupled to the internal side of the sleeve lengthwise and extending past the end of the sleeve. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the sleeve with a length adjustable fastener without breaking the function of the device.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784